Title: To Benjamin Franklin from David Hartley, 29 June 1779
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
June 29 1779
In the course of a negotiation lately on foot I had at one time entertained hopes of Success. I am still inclined to hope that something is gained, perhaps in the minds of men, wch may hereafter serve as a reference to form some future basis of accommodation upon, when a more fortunate hour may come. You understand that neither of the parties is formally committed by what has passed. A private person being a well-wisher to peace & to the rights of mankind, has endeavored to offer a mediation, & to devise terms upon wch the parties might approximate to each other. Some recent events wch have just happened may for a time suspend propositions of peace, but the principles upon wch I have endeavored to mediate seem to me still to remain the same, & perhaps the time may come when those principles may be more favorably received. Whenever that time shall come, I shall be ever upon the watch to meet it; but be assured of this, that I will never be the instrument of any fallacious negotiation, if I have reason to suspect insincerity.— In our late business I did entertain considerable hopes of success at one time, & I am inclined to believe that many persons of high description on this side of the water, were well disposed to the terms proposed, & therefore I am at a loss to account for the sudden breaking off of the treaty. The suddenness of the delivery of the spanish rescript was a surprize to me, tho I had always taken account for a spanish interference in case of the continuance of the American & french wars. This event therefore does certainly suggest some conjectures to my thoughts & now that I have seen the spanish rescript itself, & find in it a declaration many months ago, that they wd certainly require a settlement of their own matters in dispute, before any final settlement of the then subsisting disturbances between the contending parties shd be suffered to take effect, I can easily imagine that spain might think it necessary to accelerate its pace, if any idea had got abroad of any possible settlement between Great Britain & France and America being on the carpet. I can have no reason but mere suspicion to impute any such consideration as a ground of their conduct, but the appearance of the rescript itself does by no means seem to militate with such a conjecture, because that rescript does not proclaim or make good any justifiable or ostensible causes of war. It is a mere bundle of shallow and empty pretences importing only this; we will pick a quarrel with you because we will.
No man conversant in political life & events, need be surprized at such conduct, because I believe most European nations wd have done the same thing; but to me who keep in view at all times Peace with america as the polar star to steer by; I reason thus; that there seems to be nothing american in the motives of the Court of Spain, & consequently, that, the ground of any negotiation between GB. France & NA remains as it did respecting america. Whatever engagements America may have formed they will doubtless observe them most faithfully, nor wd I ever make a proposition to them to committ any breach of honour. But Peace & settlement are and ought to be their objects. There is no common sense in their entangling themselves in all the Gothic crusading follies of European nations amongst whom the only definition of man seems to be, a fighting animal, or the Gladiator of God’s creation to mangle & to destroy his works.— I have said it, & repeat it again to keep clear of the suspicion of tampering; Engagements ought to be most religiously observed, but those being religiously fulfilled, nations ought to look to the permanent interests of their respective communities. The argument is very fair & avowable from America to the H. of Bourbon, thus; we will perform any engagements according to the obligation contracted to your full & just content, But if France & Spain from seperate motives of their own, are bent upon war indefinitely with Great Britain, upon the memory of old resentments & jealousies, why shd we be dragged as parties thro such a war, if any opportunity shd occur to us of making terms satisfactory to ourselves, & consistent with our original views & engagements. Fight on & destroy each other if you think that either the laws of god or man can justify you in so doing, in the dregs of your old Gothic world. But leave the new world at peace, to encrease & to multiply, to subdue the Earth & to fertilize it. Withhold not your consent to our entering into a ten years neutrality till your madness has spent itself.— In this argument you see that I conceal nothing. I wd avow it openly. The proposition is fair & equitable from America to the H of Bourbon, & if they shd withhold their consent, or grudgingly oppose such a proposition, if I were an American I shd not mark such conduct with the term of magnanimity. I have not by any means lost my hopes that the proposition just now alluded to of a neutrality for a sufficient length of term, for America, may be consented to at some future time. You may be assured that if I cd bring to effect such a sentiment & proposition, I shd do it not only with the most cordial inclination, but as the first of public duties. Here let matters rest between us for the present, only remembering that if ever I shd at any time herafter make any similar proposition to you, that I never mean to throw out any secret dishonorable suggestion, but what I now avow as being my settled principle of thinking & reasoning upon principles of national justice & honour. My only view for my own Country is this; To lay a foundation for an eventual national reconciliation & good correspondence between Great Britain & North America. Peace and good will between us.—Yrs &c
DH
To Dr Franklin
